In consolidated proceedings to invalidate petitions designating respondents Michael A. Casciola and Amy Volvo as candidates in the Republican Party Primary Election to be held on June 23, 1970 for the Party position of Member of the State Committee, Male and Female respectively, for the 47th Assembly District, Kings County, the appeal is from-a judgment of the Supreme Court, Kings County, entered June 9, 1970, which denied the applications. Judgment affirmed, without costs. *975No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.